Citation Nr: 1803842	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-20 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for sensorineural hearing loss disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 1984.  

This matter came before the Board of Veterans' Appeals (Board) from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A hearing before the undersigned Veterans Law Judge was held at the RO in October 2016 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

The Veteran previously submitted a claim of entitlement to service connection for bilateral hearing loss and a low back disability which was denied in a June 2007 rating decision.  Bilateral hearing loss was denied, at least in part, due to the absence of evidence of hearing loss, as defined by VA, and a low back disorder was denied, at least in part, due to the absence of evidence of a chronic low back disorder.  The June 2007  rating decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claims within the appeal period.  See 38 C.F.R. § 3.156(b).  In connection with the Veteran's claim to reopen his bilateral hearing loss disability, he testified that he has been provided hearing aids by VA.  This evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim, notably the existence of hearing loss disorder.  In connection with the Veteran's claim to reopen his low back disorder, evidence has been added to the record which includes medical evidence of a chronic low back disorder.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


FINDINGS OF FACT

1.  In October 2016, the Veteran withdrew his appeal for service connection for a right elbow disorder.

2.  A hearing loss disorder was not present until many years after discharge and is not etiologically related to service.

3.  The current low back disorder was not present until many years after discharge and is not etiologically related to service.

4.  The Veteran's tinnitus began during service.

5.  The Veteran does not have a service-connectable knee disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to service connection for a right elbow disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for service connection for a hearing loss disorder have not been met.  38 U.S.C. §§ 1112, 1131, 1137 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C. §§ 1112, 1131, 1137 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1112, 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C. § 1131 (West 2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. § 1131 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue on Appeal

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2017).  In October 2016, during the hearing before the Board, the Veteran expressed a desire to withdraw the appeal for service connection for a right elbow disorder.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue, and it must be dismissed.


Service Connection

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The available service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained, including Social Security Administration (SSA) records.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  The record also includes the results of VA examinations for the claims, and the Veteran has not alleged that the examinations were inadequate.  

Accordingly, the Board will address the merits of the Veteran's appeal.

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Where a veteran served for at least 90 days during a period of war and manifests arthritis or organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such organic disease of the nervous system and arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Analysis:  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Following the review of the evidence, the Board concludes that service connection is not warranted for bilateral hearing loss.  The record includes the Veteran's history of prescription of hearing aids by VA.  The Veteran is competent to report such a history, and the Board finds it is probative evidence of a current hearing loss disorder, as defined by VA.  However, the Board finds the hearing loss disorder was not present until more than one year after the Veteran's discharge from service.  The Veteran denied hearing loss at separation and audiometric examination was within normal limits in May 1984 and during the 2011 VA examination.  Notably, audiometric testing revealed an improvement in hearing acuity between entrance and separation and a November 2010 VA treatment record indicates that the Veteran's hearing was intact to conversational noise.  Compare June 1980 entrance examination record and May 1984 separation examination record. 

The Board further finds the bilateral hearing loss disorder is not related to service, including in-service noise exposure.  A May 2011 VA examiner has determined that the hearing loss is not related to service and has provided a detailed explanation for that determination, notably that there is no evidence of a significant shift in puretone threshold during service and that in-service noise exposure was limited to a nine-month cruise and then a short training cruise.  This is an appropriate, and adequate, rationale for the examiner's opinion.  Cf. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  There is no medical evidence linking the current hearing loss to service.  Although the appellant might believe that he has hearing loss related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinions against the claim are more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Analysis:  Tinnitus

Service connection is warranted for tinnitus.  The record suggests that the Veteran was exposed to noise in service, and he has competently reported tinnitus since service.  See, e.g., February 2003 statement.  The Board acknowledges that the service medical records do not indicate the presence of tinnitus.  However, the Board finds the absence of a history of tinnitus during service and at separation is not particularly probative evidence of no tinnitus because the Veteran did not specifically deny tinnitus.  The Veteran has never reported a postservice onset of the tinnitus.  Resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for tinnitus.  


Analysis:  Low Back Disorder

A July 1980 service treatment record reveals the Veteran's history of severe low back pain following tug-of-war the day before.  Examination revealed no pain in the spinal region.  The record notes that the pain was in the muscular area and that neurologic and reflex exam was normal.  The diagnosis was muscle strain.  The record indicates that the Veteran was prescribed medication for five days, whirlpool treatment for five days, and no marching or physical training for two days.  

The May 1984 separation examination reveals normal clinical findings for the spine and lower extremities and negative histories of recurrent back pain, "arthritis, rheumatism, or bursitis," "bone, joint, or other deformity," or neuritis.  

NonVA medical records in April, June, July, and September 2010 reveal histories of work-related injury with resulting lumbar pain and pain, numbness, and tingling in the lower extremities.  The records report the histories that the symptoms started with the injury.  Diagnoses included lumbar sprain/strain, sacroiliac joint dysfunction, and lumbar radiculitis.  Subsequent records reveal the Veteran's history of back pain since injury in 1980 with an aggravation in 2010 due to a workplace injury.  
 
A February 2011 VA examination record reveals the Veteran's history of intermittent low back pain during service that was aggravated over the years.  He denied injury.  The examiner noted treatment for muscle strain in 1980 but found no evidence of chronic problem.  The examiner diagnosed degenerative joint disease of the lumbar spine.  The examiner determined the current lower lumbar spine condition was less likely related to service back condition.  The examiner explained that there was no evidence of chronic low back pain in service or after separation and the incident in service did not show extensive permanent impairment.  

Following the review of the evidence, the Board concludes that service connection is not warranted for a low back disorder, diagnosed as degenerative joint disease.  Initially, the Board finds the low back disorder was not present until more than one year after the Veteran's discharge from service.  Although the Veteran received treatment for the low back strain in 1980, subsequent medical records are absent any history or finding indicative of a back abnormality, the Veteran denied recurrent back pain at separation, clinical examination of the spine was normal at separation, and the first diagnosis of a low back disorder dates in 2010, approximately 16 years after discharge from service and after workplace injury.  There is no medical evidence dating the onset of the current low back disorder to service, including a current diagnosis of strain which could suggest a continuous disorder since service.  The Board acknowledges that the record includes the Veteran's histories of low back pain since service.  Although the histories are competent, the Board finds the histories are not probative evidence of chronic low back pain since service because they are inconsistent with the histories denying low back pain at separation and the histories initially provided in 2010 reporting an onset of chronic symptoms after the workplace injury in 2010.  To the extent the histories are credible as histories of recurrent low back pain, the Board finds they are not probative evidence of a link between service and the current disorder.  Notably, the Veteran is not competent to attribute the complaints to one chronic disorder rather than distinct and acute episodes of pain. 

The Board further finds the current low back disorder is not related to service.  There is no medical or competent lay evidence of record linking the current low back disorder to service, and a VA examiner has provided an opinion with rationale that the current low back disorder is not related to service, including the in-service strain.  Although the Veteran might believe that he has a low back disorder due to service, the record does not suggest the Veteran, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  




Analysis:  Knee Disorders

Service connection is not warranted for a right or left knee disorder.  The Board has carefully reviewed the evidence of record but finds no probative evidence of a service-connectable disorder during the period of the claim.  Although the record includes diagnosis of "impairment of the knee," this diagnosis is based on the Veteran's history of surgery on the knees, no specific diagnosis is ever rendered, and the February 2011 VA examiner determined no diagnosis was warranted.  Notably, February 2011 X-ray imaging of the right knee was normal, and the only relevant assessment made by the VA examiner was not that there was no residual of the in-service right knee injury.  In the absence of a current diagnosis, service connection is not warranted for a right or left knee disorder.  


ORDER

The appeal for service connection for a right elbow disorder is dismissed.

Service connection for a hearing loss disorder is denied.

Service connection for a low back disorder is denied.

Service connection for tinnitus is granted.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.  




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


